
	

114 HRES 376 IH: To refer H.R. 3133, a bill making congressional reference to the United States Court of Federal Claims pursuant to sections 1492 and 2509 of title 28, United States Code, of certain Indian land-related takings claims of the Grand Traverse Band of Ottawa and Chippewa Indians of Michigan and its individual members.
U.S. House of Representatives
2015-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 376
		IN THE HOUSE OF REPRESENTATIVES
		
			July 23, 2015
			Mr. Benishek submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		To refer H.R. 3133, a bill making congressional reference to the United States Court of Federal
			 Claims pursuant to sections 1492 and 2509 of title 28, United States Code,
			 of certain Indian land-related takings claims of the Grand Traverse Band
			 of Ottawa and Chippewa Indians of Michigan and its individual members.
	
	
 That pursuant to section 1492 of title 28, United States Code, the bill (H.R. 3133), entitled A Bill relating to certain Indian land-related takings claims of the Grand Traverse Band of Ottawa and Chippewa Indians of Michigan and its individual members, now pending in the House of Representatives, is referred to the chief judge of the United States Court of Federal Claims for a determination as to whether the Band, on behalf of itself and of its individual members, has legal or equitable claims for just compensation against the United States for land-related takings occurring during the period between 1855 and 1900 within the areas reserved for the Band and its members by Article 1 of the July 31, 1855, Treaty with the Ottawa and Chippewa, 11 Stat. 621.
		
